DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II (Claims 11-20) in the reply filed on 9/16/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the two inventions have a materially different design, mode of operation, function, or effect as previously outlined.  The search of Invention II would not necessarily cover the search of Invention I and vis-a-versa.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/16/2021.
Applicant’s election of Species D (Figures 3 and 5-9) in the reply filed on 9/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants’ response filed 9/16/2021 failed to elect a System Species outlined in the restriction requirement mailed out on 7/16/2021.  A phone call was made to attorney Jamaal Jordan (Reg. No. 67,236) on 9/28/2021 to get a verbal election.  The attorney elected System Species A (Figure 2) for examination.
Applicant’s election of Species A (Figure 2) in the phone call on 9/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant asserts that claims 11-20 read on the elected embodiments.  However, claim 18 recites that the two vapor conduits are connected together as well as the two liquid conduits are connected together, which is drawn to non-elected species C (Figure 11).  Accordingly, claim 18 is further withdrawn from consideration.

Status of Claims
The status of the claims as filed in the reply dated 9/16/2021 and via telephonic communication 9/28/2021 are as follows: 
Claims 1-20 are pending;
Claims 1-10 and 18 are withdrawn from consideration;
Claims 11-17 and 19-20 are being examined.

Claim Objections
Claims 2-10, 12-18, and 20 are objected to because of the following informalities:  
Claims 2-10 recite “A heat exchanger” in line 1, which should be corrected to --The heat exchanger--;
Claims 12-18 and 20 recite “A condenser module” in line 1, which should be corrected to --The condenser module--;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsura (US4745965, as cited in IDS).
Re Claim 11. Katsura teaches a condenser module (B) for exchanging heat between an outdoor airstream flowing outside of an interior of a building structure (This is intended use of the condenser module, of which the condenser module of Katsura is capable of performing), the condenser module comprising (Figure 4): 
a housing (Figure 4 illustrates the condenser module is in a housing) configured to be mounted on a top of the building structure (This is intended use of the condenser module, of which the condenser module of Katsura is capable of performing and being located at); and 
a heat pipe assembly (1-8) disposed in the housing, the heat pipe assembly being configured for fluid connection to a heat pipe assembly (evaporation section “A” comprised of pipes 1, 2, 3) disposed in the interior of the building such that a refrigerant can flow between the heat pipe assembly disposed in the housing and the heat pipe assembly disposed in the interior of the building, the heat pipe assembly disposed in the housing being configured to transfer heat to the outside airstream flowing outside of the interior of the building structure when the heat pipe assembly disposed in the housing is fluidly connected to the heat pipe assembly disposed in the interior of the building (The italicized portion is intended use of the condenser module. Since the claim is only drawn to the condenser module, the connection of outside elements to the condenser module is immaterial to the actual condenser module structure itself.  Nevertheless, Katsura teaches the second heat pipe assembly disposed in a second housing as illustrated in Figure 4), the condenser module being free of any valves, compressors, or pumps for facilitating heat exchange (Figure 4 illustrates a separated heat pipe assembly comprising an evaporation section “A” in a first housing and a condensation section “B” formed of vapor header 5, condensation piping 4, and liquid header 6.  The two sections are connected by liquid pipe 8 and vapor pipe 7 and operates based on natural phenomenon without the use of valves, compressors, or pumps to circulate a working fluid, wherein the working fluid is considered a refrigerant; Column 3 line 21 to Column 4 line 19). 

Re Claim 19. Katsura teaches a condenser module (B) for exchanging heat between an outdoor airstream flowing outside of an interior of a building structure (This is intended use of the condenser module, of which the condenser module of Katsura is capable of performing), the condenser module comprising (Figure 4): 
a housing (Figure 4 illustrates the condenser module is in a housing) configured to be mounted on a top of the building structure (This is intended use of the condenser module, of which the condenser module of Katsura is capable of performing and being located at); and 
being configured for fluid connection to a heat pipe assembly (evaporation section “A” comprised of pipes 1, 2, 3) disposed in the interior of the building such that a refrigerant can flow between the heat pipe assembly disposed in the housing and the heat pipe assembly disposed in the interior of the building, the heat pipe assembly disposed in the housing being configured to transfer heat to the outside airstream flowing outside of the interior of the building structure when the heat pipe assembly disposed in the housing is fluidly connected to the heat pipe assembly disposed in the interior of the building (The italicized portion is intended use of the condenser module. Since the claim is only drawn to the condenser module, the connection of outside elements to the condenser module is immaterial to the actual condenser module structure itself.  Nevertheless, Katsura teaches the second heat pipe assembly disposed in a second housing as illustrated in Figure 4), the heat pipe assembly comprising a top header (5), a bottom header (6), and a plurality of heat pipes (4) extending vertically to provide fluid communication between the top header and the bottom header. (Figure 4 illustrates a separated heat pipe assembly comprising an evaporation section “A” in a first housing and a condensation section “B” formed of vapor header 5, condensation piping 4, and liquid header 6.  The two sections are connected by liquid pipe 8 and vapor pipe 7 and operates based on natural phenomenon without the use of valves, compressors, or pumps to circulate a working fluid, wherein the working fluid is considered a refrigerant; Column 3 line 21 to Column 4 line 19). 

Re Claim 12. Katsura teaches the heat pipe assembly comprises a top header (5), a bottom header (6), and a plurality of heat pipes (4) extending vertically to provide fluid 
Re Claims 15 & 20. Katsura teaches each of the plurality of heat pipes has a cross-sectional dimension of at least about 1/4 inch (Column 8 lines 31-49 teaches a diameter of 38.1mm for the heat pipes, which is greater than ¼ inch). 
Re Claim 16. Katsura teaches the heat pipe assembly in the housing comprises a first heat pipe assembly, the condenser module further comprising a second heat pipe assembly disposed in the housing, the second heat pipe assembly being arranged in parallel with the first heat pipe assembly (Figure 4 illustrates multiple heat pipe assemblies in parallel in the condenser module; Column 3 line 21 to Column 4 line 19). 
Re Claim 17. Katsura teaches each of the first and second heat pipe assemblies comprises a top header (5), a bottom header (6), and a plurality of heat pipes (4) extending vertically to provide fluid communication between the respective top header and the respective bottom header (Figure 4 illustrates multiple heat pipe assemblies in the condenser module; Column 3 line 21 to Column 4 line 19). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US4745965, as cited in IDS).
Re Claim 13 and 14. Katsura teaches the top header can have a diameter of about 50.8mm (about 2 inches) (Figure 4; Column 8 lines 31-49) but fails to specifically teach the top header has a cross-sectional dimension of at least or greater than 3 inches.  It would have been an obvious matter of design choice to select the header diameter to be at least 3 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/TRAVIS RUBY/Primary Examiner, Art Unit 3763